Slip Op. 03 - 60

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
DREXEL CHEMICAL COMPANY,            :
                                    :
                        Plaintiff,  :
                                    :
                  v.                :               Before: MUSGRAVE, JUDGE
                                    :
THE UNITED STATES,                  :               Court No. 98-02-00295-S
                                    :
                        Defendant.  :
____________________________________:


[Plaintiff challenged Customs’ determination that certain entries of Diuron Technical and Diuron
80-WP herbicides imported from Malaysia were not entitled to duty-free treatment because they did
not qualify as products of a beneficiary developing country under the Generalized System of
Preferences, 19 U.S.C. § 2463 (Supp. V 1993 & 1994). Trial was held to determine whether a dual
substantial transformation took place in the manufacture of the subject merchandise enabling the
value of chemicals imported into Malaysia to be included in considering whether 35 percent of the
appraised value of the merchandise was derived from materials produced in Malaysia or processing
operations performed in Malaysia. Held: The Court finds that a dual substantial transformation
took place in the manufacture of Diuron Technical and Diuron 80-WP; thus the subject entries shall
be reliquidated duty-free.]


                                                                           Decided: June 5, 2003


        Adduci, Mastriani & Schaumberg, L.L.P. (V. James Adduci, II and Maureen F. Brown) for
Plaintiff.

        Robert D. McCallum, Jr., Assistant Attorney General; John J. Mahon, Acting Attorney in
Charge, International Trade Field Office, Commercial Litigation Branch, Civil Division, United
States Department of Justice (Saul Davis) for Defendant.


                                           OPINION

       This action concerns the proper classification of certain entries of Diuron Technical and

Diuron 80-WP herbicides imported from Malaysia between March 1993 and March 1994 by Plaintiff
Court No. 98-02-00295-S                                                                      Page 2


Drexel Chemical Company (“Drexel”). The United States Customs Service, now organized as the

Bureau of Customs and Border Protection, (“Customs”) classified the entries of Diuron Technical

under subheading 2924.21.1500 of the Harmonized Tariff Schedule of the United States (“HTSUS”),

which specifies a duty rate of 13.5% ad valorem, and Diuron 80-WP under HTSUS subheading

3808.30.1000 which specifies a duty rate of $0.18/kg plus 9.7%. Drexel asserts that the Diuron

Technical should have been classified under A2924.21.1500 and the Diuron 80-WP under

A3808.30.1000, the “A” prefix indicating that the merchandise is eligible for duty-free entry

pursuant to the Generalized System of Preferences (“GSP”), 19 U.S.C. § 2463 (Supp. V 1993 &

1994), as the product of a beneficiary developing country. Resolution of this dispute turns on

whether chemicals imported into Malaysia and used in the production of the Diuron Technical and

Diuron 80-WP underwent a dual substantial transformation. After trial on this issue, the Court finds

that there was a dual substantial transformation and therefore holds that Customs erred in denying

the subject merchandise duty-free treatment.



                                       Standard of Review

       The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(a). Customs’

classification decisions are reviewed de novo. See Northwest Airlines, Inc. v. United States, 22 CIT

797, 798, 17 F. Supp. 2d 1008, 1010 (1998). The factual determinations underlying classification

decisions are afforded a presumption of correctness by 28 U.S.C. § 2639(a)(1) and the burden of

proof is on the party challenging the classification. Id. Nevertheless, it is the Court’s role to

“consider whether the government’s classification is correct, both independently and in comparison
Court No. 98-02-00295-S                                                                         Page 3


with the importer’s alternative.” Jarvis Clark Co. v. United States, 733 F.2d 873, 878 (Fed. Cir.

1984).

         Title 19, section 2463(b)(1) of the United States Code provides for duty-free treatment of

                any eligible article which is the growth, product, or manufacture of a
                beneficiary developing country if–
                         (A) that article is imported directly from a beneficiary
                developing country into the customs territory of the United States;
                and
                         (B) the sum of (i) the cost or value of the materials produced
                in the beneficiary developing country . . ., plus (ii) the direct costs of
                processing operations performed in such beneficiary developing
                country . . . is not less than 35 percent of the appraised value of such
                article at the time of its entry into the customs territory of the United
                States.

19 U.S.C. § 2463(b)(1) (Supp. V 1993 & 1994). The term “produced in the beneficiary developing

country” is defined to mean that “the constituent materials of which the eligible article is composed

. . . are either (1) [w]holly the growth, product, or manufacture of the beneficiary developing country;

or (2) [s]ubstantially transformed in the beneficiary developing country into a new and different

article of commerce. 19 C.F.R. § 10.177(a) (1993 & 1994). A substantial transformation occurs

when material undergoes “a processing that results in a new article having a distinctive name,

character, or use.” Torrington Co. v. United States, 8 CIT 150, 154, 596 F. Supp. 1083, 1086 (1984),

aff’d 764 F.2d 1563 (Fed. Cir. 1985). “All three of these elements need not be met before a court

may find a substantial transformation.” SDI Technologies, Inc. v. United States, 21 CIT 895, 897,

977 F. Supp. 1235, 1239 (1997) (citing Koru North America v. United States, 12 CIT 1120, 1126,

701 F. Supp. 229, 234 (1988), aff’d 155 F.3d 568 (Fed. Cir. 1998)).
Court No. 98-02-00295-S                                                                       Page 4


                                           Background

       Drexel imports herbicides and similar products which it markets under its own label. Trial

Record (“TR.”) 29-30. Diuron and DCU1 are common names for dichloro diphenyl dimethyl urea,

TR. 136, which acts as an herbicide by inhibiting the Hill Reaction2 in plants, TR. 114. Diuron

Technical is used to formulate other herbicides such as Diuron 4-L and Diuron 80-WP. TR. 33-34.

Diuron 80-WP is a dry, powdered herbicide that the end-user mixes and applies with a spray tank.

TR. 34-35. The merchandise at issue was purchased from Ancom, a Malaysian company not

affiliated with Drexel. TR. 35-36.

       At trial, Dr. David Barnes, a chemist who was an official with Ancom during the relevant

time period, testified as an expert regarding the production of the Diuron products. The first step

in production involves the reaction of imported dichlorophenyl isocynate and dimethylamine along

with solvents to produce DCU. TR. 115. This is performed by Polytensides, a separate unit of

Ancom. TR. 118-119. The reaction time in this process lasts half an hour and it then takes six to

seven hours to remove the solvents. TR. 115-116. Two workers are required to run the DCU

production plant. TR. 129. After the reaction, the DCU, which is in a molten state, is drained into

3' by 3' stainless steel trays and allowed to cool overnight, forming a crystalline cake weighing 100

to 150 pounds. TR. 103, 116. After cooling, the cake is broken up and stored in drums at the

Polytensides plant. TR. 118.


       1
           The terms “Diuron” and “DCU” are interchangeable. TR. 99. At trial, counsel and the
witnesses referred to the initial product as DCU and the finished product as Diuron. To maintain
clarity the Court adopts the same use of these terms in this Opinion.
       2
         The Hill Reaction is the process through which plants synthesize carbohydrates in the form
of sap. TR. 113-114.
Court No. 98-02-00295-S                                                                          Page 5


        When Ancom receives an order, it requisitions the DCU cake from Polytensides. TR. 119.

The DCU cake is then put through a “sugar mill” to grind it into smaller particles to make it easier

to handle. TR. 119-120, 132. During this initial grinding process silica and clay are added to the

DCU to coat the surface of the particles and prevent them from agglomerating. TR. 120. Grinding

would be impossible without the silica and clay. TR. 132. After this, the DCU is in a powder form.

TR. 120. The powdered DCU is then placed in a ribbon blender and additional silica and clay are

added until the mixture is 97.5 percent DCU. TR. 121. If Diuron 80-WP is being produced a dry

surfactant is added during the blending in addition to the silica and clay. TR. 133. After blending,

the mixture is air milled in an impact mill and run through a classifier whereby particles five microns

or less in size are continuously taken off the top and larger particles fall to the bottom and are ground

further until all the particles are five microns or less. TR. 122. This process takes eight to nine

hours, TR. 134, and requires six to eight workers, TR. 134. The milling process is the final step in

the production of Diuron Technical and Diuron 80-WP, and once this is complete the ground

material is bagged and placed on pallets. TR. 133-134.



                                              Arguments

        In the present case, there is no dispute that the initial reaction of imported dichlorophenyl

isocynate (“DCPI”) and dimethylamine (“DMA”) to produce the DCU cake was a substantial

transformation. Def.’s Proposed Findings of Fact and Conclusions of Law Statement at 1.

Nevertheless, since the DCPI and DMA were not from a beneficiary developing country, the DCU

cake is not entitled to duty-free treatment under the GSP. See Torrington, 8 CIT at 153, 596 F. Supp.
Court No. 98-02-00295-S                                                                         Page 6


at 1085-86. The issue is whether the subsequent air milling of the DCU into fine particles, five

microns or less in size, effected a second substantial transformation, thus enabling the value of the

DCU cake to be counted toward the requirement set forth in 19 U.S.C. § 2463(b)(1) that 35 percent

of the appraised value of the merchandise be derived from materials produced or processing

operations performed in the beneficiary developing country.

       Drexel’s argument that a second substantial transformation did occur is based on Dr.

Barnes’s testimony that, while the intrinsic structure of the Diuron molecule remained unchanged

through the manufacturing process, TR. 136, the properties of the material underwent “enormous

changes” which made it an herbicide, TR. 137. Dr. Barnes explained that the grinding process freed

valance bonds, thus enabling the Diuron to adsorb to a plant leaf in large enough quantities in order

to act as an herbicide. TR. 138-140. Dr. Barnes explained that adsorption is “a chemical

phenomenon” involving Van der Waal forces which bond molecules together with ionic and

hydrogen bonds. TR. 139. Diuron is very insoluble in water, so without this fine grinding, not

enough of the Diuron could be taken into the plant leaf to inhibit the Hill Reaction and kill the plant.

TR. 140. Drexel argues that this testimony shows that the final air milled Diuron Technical and

Diuron 80-WP products have a different character than the DCU.

       Drexel also argues that the DCU is a separate commercial product. At trial, Mr. Robert

Shockey, the founder of Drexel and currently its vice-president of finance, testified that between

March 1993 and March 1994, Drexel sold a form of DCU to Alpha Chemical for use as an

accelerator in making fiberglass. TR. 36. Drexel entered into evidence an office memorandum

describing a container of 98 percent Diuron without media being entered in September 1993, a
Court No. 98-02-00295-S                                                                        Page 7


sample of which was acceptable to Alpha. Pl.’s Ex. 8 at 1. Mr. Shockey testified that 98 percent

Diuron without media was “as close to the pure DCU as we can get it.” TR. 38. This is consistent

with Dr. Barnes testimony that the DCU cake is roughly ground in the “sugar mill” when it first

comes to the Ancom plant to make it easier to handle and that a minimum amount of silica and clay

have to be added to make the grinding possible. TR. 132. Mr. Shockey further testified that the

DCU sold to Alpha was a special shipment with less clay and silica than the Diuron it regularly

imported because Alpha was having trouble using the regular Diuron. TR. 38. Although the

purchase order from Alpha, dated June 11, 1993, described the product as “Diuron Technical Grade

97% same as sample send to us from lot,” Pl.’s Ex. 8 at 6, Mr. Shockey explained that because of

Drexel’s prior dealings with Alpha they knew to supply it with the 98 percent Diuron without media

(i.e. without clay and silica). Mr. Shockey speculated that Alpha had described the material

incorrectly as Diuron Technical because it did not know what to call it otherwise. TR. 39. In

addition to Mr. Shockey’s testimony, Dr. Barnes testified that Ancom had sold DCU for use in paint

manufacturing and for use in the water treatment industry. TR. 142-143.

       Customs argues that there is not a second substantial transformation in the production of the

Diuron products at issue, but that the DCU cake is merely an intermediate product. Customs places

great emphasis on the fact that the grinding processes do not change the structure of the Diuron

molecule, which is present in the initial DCU cake, and argues that this molecule is the essence of

Diuron Technical and Diuron 80-WP because it is the component which inhibits the Hill Reaction.

Although the grinding process enhances the ability of this molecule to act as an herbicide, it does not

“change the intrinsic or inherent properties of the Diuron in the cake form.” Def.’s Proposed
Court No. 98-02-00295-S                                                                          Page 8


Findings of Fact and Conclusions of Law Statement at 10.

        Customs also argues that the DCU Drexel sold to Alpha was different from both the DCU

cake produced at the Polytensides plant and the Diuron Technical and Diuron 80-WP at issue in this

case because the product sold to Alpha was described as a fluffy powder but with very little clay or

silica added. Id. at 6. Customs notes that the DCU cake was a solid rather than a powder, and the

Diuron Technical and 80-WP had greater amounts of clay and silica added. Id. Customs also notes

that Dr. Barnes testified that Ancom sold roughly ground DCU, not DCU cake, to the paint

manufacturer and that the DCU that was sold was to be further ground with the paint pigment,

similar to the grinding with clay and silica performed by Ancom, and would ultimately act as an

algaecide and fungicide in the paint. Id. at 12.



                                               Analysis

        Prior decisions by this court in Torrington Co. v. United States, 8 CIT 150, 596 F. Supp.

1083 (1984), aff’d 764 F.2d 1563 (Fed. Cir. 1985), Azteca Milling Co. v. United States, 12 CIT 1153,

703 F. Supp. 949 (1988), aff’d 890 F.2d 1150 (Fed. Cir. 1989), and Zuniga v. United States, 16 CIT

459 (1992), aff’d 996 F.2d 1203 (Fed. Cir. 1993), are relevant to the present action. In Torrington

the court held that there was a dual substantial transformation where wire from a non-beneficiary

developing country was processed first into sewing machine needle blanks and then into finished

needles in Portugal. 8 CIT at 154, 596 F. Supp. at 1086. The court found that the character of the

wire changed in its processing into the needle blanks, noting that it “has been cut to a specific length,

beveled to meet specifications, and its circumference has been altered.” Id. The court also found
Court No. 98-02-00295-S                                                                          Page 9


that the needle blanks were a “new and different article of commerce” based on two sales of the

needle blanks by the plaintiff to a related company and instances where other companies imported

similar merchandise. Furthermore, the court found that a second substantial transformation took

place when the needle blanks were processed into industrial sewing machine needles by having an

eye pressed into them, being mill flashed to remove excess material around the eye, and having a

point placed on the needle along with identifying information regarding the size, type, and brand.

8 CIT at 155, 596 F. Supp. at 1087.

        In Azteca the plaintiff alleged that three distinct intermediate products were formed during

the production of tortilla and taco shell flour in Mexico. 12 CIT at 1156, 703 F. Supp. at 951. First,

corn from the United States was cooked to form a product called nixtamal, which was then ground

to form a second product called masa. The masa was then dried to form a third product referred to

as tamale flour, which was finally sifted to form the tortilla and taco shell flour. The court found that

                [t]he products resulting at certain steps in plaintiff’s patented process
                may be more refined than the constituent material of corn, but,
                nevertheless, are clearly recognizable as processed corn . . . . each
                product has not “lost the identifying characteristics of its constituent
                material.”

12 CIT at 1158-59, 703 F. Supp. at 953 (quoting Torrington Co. v. United States, 764 F.2d 1563,

1569 (Fed. Cir. 1985)). Significantly, the court also found that the products formed at each stage of

the production process were not “distinct ‘articles of commerce’” because the plaintiff had not shown

any commercial transactions or a market for them. Thus the court held that there had not been a dual

substantial transformation. 12 CIT at 1159, 703 F. Supp. at 954.

        Similarly, in Zuniga the plaintiff alleged that kiln furniture manufactured in Mexico was
Court No. 98-02-00295-S                                                                          Page 10


entitled to duty free treatment because the raw materials imported from the United States were

substantially transformed into three intermediate products during the course of production. Id. at

459-60. The court rejected the plaintiff’s arguments, finding that the first alleged product,

“castable,” was never created in the manufacture of the goods at issue and that its functional

equivalent was neither commercially recognized nor susceptible of trade. Id. at 464. The court

found that the second alleged product, “casting slip,” was not a new and different article of

commerce, holding that “the simple addition of water and dispersing agents did not cause the casting

slip to lose the “identifying characteristics” of its components.” Id. at 465 (quoting Azteca v. United

States, 890 F.2d 1150 (Fed. Cir. 1989)). Moreover, the court found testimony by the plaintiff’s

President and Chief Executive Office that he had denied one inquiry to sell casting slip insufficient

evidence that this product was an article of commerce. The court was equally unimpressed with the

plaintiff’s argument that the casting slip was readily susceptible of trade based on testimony that

competitors could derive the plaintiff’s confidential formula from the slip and testimony that the

casting slip was not saleable because it did not remain in suspension and could not be sold at a

competitive price. Id. at 465-66. Finally, the court found that the plaintiff failed to produce evidence

that the third alleged product, “greenware,” lost the identifying characteristics of its component

ingredients or that it had a different character or use, id. at 467 (citation omitted), and also failed to

prove that it was a new article of commerce in light of unrebutted testimony that commercially sold

greenware had a different formulation, id.

        In the present action the Court finds the processing of the DCU into the Diuron Technical

and 80-WP similar to the processing of the needle blanks into the finished needles in Torrington.
Court No. 98-02-00295-S                                                                      Page 11


Customs argues that the present case is more analogous to Azteca and Zuniga in that the identifying

characteristic, namely the Diuron molecule, is equally present in the DCU cake and the final

products. Nevertheless, the Court finds that in this instance the final product has gained new

identifying characteristics in addition to the diuron molecule. The Court finds that the air milling

process causes not only a physical change in the size of the particle, but also a chemical change as

valance bonds are freed, enabling the Diuron molecule to adsorb to a plant leaf. TR. 138-139.

Moreover, while the Diuron molecule is equally present both before and after the air milling process,

the DCU “is useless as a herbicide,” but “[t]he final product that comes out is a herbicide.” TR. 137.

Based on these findings, the Court concludes that there was a change in the character of the DCU

in its processing into Diuron Technical and Diuron 80-WP.

       The Court also finds that Drexel has demonstrated that the DCU is an article of commerce

through the testimony regarding the sales by Drexel to Alpha and Ancom to the paint manufacturer.

Although Customs makes much of the fact that the DCU that was sold in these transactions was not

in cake form, but had been roughly ground in the “sugar milling” process, the Court is not persuaded

that this matters. Drexel has argued that it is the air milling process, by which the DCU is reduced

to particles five microns or less in size, that transforms the DCU into an herbicide. Indeed, Dr.

Barnes testified on cross-examination that prior to the time the DCU is air milled and run through

the classifier it is not a different article of commerce from the original cake form. TR. 171-172.

While Customs also contends that the ultimate use of the DCU in paint manufacturing is to be

ground with the pigment and thereby impart its herbicidal properties to the finished paint, the Court

finds this immaterial. The needle blanks that were sold in Torrington were likewise destined to be
Court No. 98-02-00295-S                                                                       Page 12


finished into needles, but they were found to be separate articles of commerce with a different

character from the finished needles. 8 CIT at 154, 596 F. Supp. at 1087. Thus even if “sugar milled”

DCU is ultimately sold to a manufacturer for further processing and ultimate use as an herbicide, it

is nevertheless an article of commerce with a different character than the finished product.

       Finally, the Torrington court noted that “the GSP was enacted to promote ‘economic

diversification, and export development’ in less developed countries.” 8 CIT at 156, 596 F. Supp.

at 1087 (quoting S. Rep. No. 1298, 93d Cong., 2d Sess. 4, reprinted in 1974 U.S.C.C.A.N.7186,

7187). Based on the technical nature of the manufacturing operations performed by Polytensides

and Ancom in Malaysia and the value of the machinery required, which was at least 1.5 million

dollars, see TR. 130 and 134, the Court finds that the goals of the GSP have been satisfied in this

instance.



                                             Conclusion

       Taking the record as a whole, upon consideration of the testimony of the witnesses called at

trial, the arguments made by counsel during trial, and the papers submitted post-trial, the Court finds

that a dual substantial transformation occurred in the manufacture of Diuron Technical and Diuron

80-WP. Customs shall therefore reliquidate the entries at issue duty-free under HTSUS subheading

A2924.21.1500 or A3808.30.1000.




                                                   _______________________________________
                                                        R. KENTON MUSGRAVE, JUDGE

Dated: June 5, 2003
       New York, New York